Illinois Official Reports

                                        Appellate Court



                          In re Daveisha C., 2014 IL App (1st) 133870



Appellate Court           In re DAVEISHA C., a Minor, Respondent-Appellant (The People of
Caption                   the State of Illinois, Petitioner-Appellee, v. Latoya C., Mother-
                          Respondent).


District & No.            First District, Third Division
                          Docket No. 1-13-3870


Filed                     August 27, 2014


Held                       In proceedings on a petition seeking an adjudication of wardship
(Note: This syllabus based on allegations that respondent minor was neglected and sexually
constitutes no part of the abused, the trial court’s protective order related to the recording of
opinion of the court but respondent’s victim sensitive interview barring, without leave of
has been prepared by the court, the public guardian from copying his copy of the interview and
Reporter of Decisions requiring that all copies of the interview be turned over to the State’s
for the convenience of Attorney’s office after completion of any appeals was affirmed,
the reader.)               notwithstanding the public guardian’s contentions that the order was
                           an unreasonable and improper restraint on discovery that denied the
                           public guardian full access to his client’s interview, since the trial
                           court did not abuse its discretion in recognizing the sensitive nature of
                           the interview and the need for strict protective measures, and the
                           prohibition against further copying and the requirement that all copies
                           be returned after the appeals were decided were reasonable, especially
                           in view of the trial court’s broad discretion under Supreme Court Rule
                           201 to “make a protective order as justice requires.”



Decision Under            Appeal from the Circuit Court of Cook County, No. 13-JA-500; the
Review                    Hon. Bernard J. Sarley, Judge, presiding.


Judgment                  Affirmed.
     Counsel on               Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and
     Appeal                   Janet L. Barnes, of counsel), for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                              Nancy Kisicki, Assistant State’s Attorneys, of counsel), for the
                              People.




     Panel                    PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                              with opinion.
                              Justices Neville and Mason concurred in the judgment and opinion.




                                                OPINION

¶1         This interlocutory appeal contests, as an unreasonable and improper restraint on discovery,
       a protective order involving copies of the recording of a victim sensitive interview (VSI) of the
       public guardian’s client, a minor and victim of sexual abuse. The juvenile court entered the
       protective order barring, without leave of court, the public guardian from copying his copy of
       the VSI and requiring all copies turned over to the State’s Attorney’s office after completion of
       any appeals.
¶2         The public guardian argues the protective order wrongly prohibits it from full access to its
       client’s interview. Alternatively, the public guardian contends that even if properly entered, the
       protective order should have allowed the public guardian, as the minor’s attorney and guardian
       ad litem, to retain a copy of the VSI for its files at the conclusion of the case.
¶3         We hold the trial court did not abuse its discretion in granting the protective order, which
       allowed all parties’ counsel to receive a copy of the minor’s VSI on signing an
       acknowledgment of the protective order. The trial court properly recognized the sensitive
       nature of the minor’s recorded interview and the need for strict protective measures. We do not
       find the protective order unreasonable under the facts nor do we find unreasonable either (i) the
       prohibition barring further copying without leave of court or (ii) the requirement that the public
       guardian return his copy (or, potentially, copies) after all appeals had been decided.

¶4                                           BACKGROUND
¶5         Minor Daveisha C., born on April 30, 2008, came to the attention of the Department of
       Children and Family Services (DCFS) through a hotline call reporting allegations that her
       stepfather used inappropriate corporal punishment and subjected her to cruelty, and that her
       mother, Latoya C., failed to protect her. The State filed a petition for adjudication of wardship,
       naming Daveisha’s mother and stepfather, David F. The State’s petition alleged Daveisha was
       neglected and abused. A motion for temporary custody accompanied the petition.
¶6         The State alleged that the mother accumulated five indicated reports “for inadequate
       supervision, inadequate shelter, environmental neglect, inadequate food and substantial risk of
                                                   -2-
       physical injury/environment injurious to health/welfare by neglect/abuse.” In addition, she
       refused to attend domestic violence classes, complete a mental health assessment, and undergo
       anger management counseling. As for the stepfather, who was in need of substance abuse
       counseling, he had one indicated report for substantial risk of physical injury/environment
       injurious to health/welfare by neglect involving Daveisha and two sisters and three brothers.
       Daveisha and her siblings told authorities their stepfather often would hold them upside down
       and whip them, something their mother refused to believe. The stepfather scared the siblings,
       and one of them reported a swollen eye after a whipping. Paternity remained an issue and the
       whereabouts of the putative father were not known.
¶7          On May 23, 2013, DCFS took temporary protective custody of the children.
¶8          A week later, the juvenile court held a temporary custody hearing concerning Daveisha.
       The court appointed Cook County Public Guardian Robert F. Harris (hereinafter, Public
       Guardian) as Daveisha’s attorney and guardian ad litem. In doing so, the court marked a box on
       the appointment form order stating that the attorney and guardian ad litem “shall have access to
       all relevant documents.” The court appointed the public defender of Cook County to represent
       Daveisha’s mother, Latoya. The court found probable cause existed to believe Daveisha was
       abused and neglected or both, and that an immediate and urgent necessity existed to remove
       her from the home. The court appointed the DCFS guardianship administrator as Daveisha’s
       temporary custodian.
¶9          In June, DCFS clinicians completed an integrated assessment concerning Daveisha, her
       siblings, mother, and stepfather. Daveisha’s foster mother reported that Daveisha frequently
       became upset and cried during the day without a trigger.
¶ 10        Daveisha participated in a victim sensitive interview at the Chicago Children’s Advocacy
       Center (CCAC). The CCAC is a child-focused program composed of a multidisciplinary team
       of members of the special investigations unit of the youth investigations division of the
       Chicago police department, the Cook County State’s Attorney’s office, DCFS, and Cook
       County Hospital. During the VSI, Daveisha stated she was sexually abused. Daveisha’s VSI
       was electronically recorded.
¶ 11        Daveisha’s case was continued while paternity was addressed and the parties participated
       in mediation. As the case moved toward adjudication, the State and the Public Guardian
       subpoenaed records, including those from the CCAC.
¶ 12        On October 30, 2013, the State informed the juvenile court that Daveisha had participated
       in a VSI at the CCAC in July. The State said that before tendering a copy of the recorded
       interview to the parties, it sought entry of a proposed protective order similar to protective
       orders entered by the court in other cases. (Related appeals from protective orders entered by
       the same juvenile court judge are pending before this court. See In re Candise W., Nos.
       13-3279, 13-3335 (cons.).) The Public Guardian requested a written motion; the State agreed
       to file one.
¶ 13        The State’s motion to enter the protective order relied on Illinois Supreme Court Rule
       201(c), under which a court may enter a protective order “as justice requires.” Ill. S. Ct.
       R. 201(c) (eff. Jan. 1, 2013). The State noted that Daveisha’s interview included statements by
       her that she had been sexually abused and details about what had happened. The State
       maintained that it was not seeking to deny the parties the opportunity to inspect or view the
       VSI. Rather, the State wanted to tender the discovery only under an order that would protect
       the interview’s sensitive nature. Specifically, the State maintained that the interview was as

                                                  -3-
       sensitive as pornography because Daveisha discussed the specifics of the sexual abuse and,
       therefore, the interview should be maintained and preserved with the same strict measures. The
       State cited section 1-2 of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/1-2 (West
       2012)) and stated that it was seeking the protective order “in the spirit of humane concern for
       this minor and as a measure to protect this minor’s best interests to ensure that this sensitive
       information is secured.” The motion detailed the strict procedures the State’s Attorney’s office
       followed once the VSI was received from the CCAC and alleged that neither the guardian
       ad litem nor Daveisha’s mother could offer the same safeguards. The State noted that without a
       protective order, nothing would prevent the parties from making additional copies of the VSI
       or from saving portions of it to a computer, increasing the chance that unauthorized individuals
       could access it.
¶ 14       The State further assured that the proposed protective order allowed the parties full access
       to the VSI on agreeing to the acknowledgement. As to all copies of the VSI being returned at
       the end of the case, the State submitted that the VSI should be limited to the pending juvenile
       proceeding. Attached to its motion were a proposed protective order and a proposed
       acknowledgement of the protective order.
¶ 15       Thereafter, the Public Guardian filed a motion seeking leave to file a supplemental petition
       for adjudication of wardship alleging that Daveisha was sexually abused.
¶ 16       On December 6, 2013, the juvenile court heard both the State’s motion for a protective
       order and the Public Guardian’s motion for leave to file a supplemental petition. The court
       granted the Public Guardian’s motion to file a supplemental petition without objection. The
       protective order, however, was entered over the Public Guardian’s objections.
¶ 17       The Public Guardian contended that the VSI contained evidence directly related to the
       supplemental petition and, as such, he had a right to have a copy of it for trial. Moreover, the
       protective order placed an unreasonable restraint on his access to discovery concerning his
       client, improperly enjoined him from copying the DVD for potential experts without court
       approval, and improperly required the copy’s return after final disposition of any appeals.
¶ 18       Responding to the court’s inquiry about how the DVD was made, the State explained that
       the CCAC had the original DVD, which the State subpoenaed, and after receiving it, kept the
       DVD in a locked safe box in the State’s Attorney’s office. In response to another inquiry from
       the court, the State indicated that the procedures in this case were consistent with the
       procedures used in other cases where DVDs were made and motions for protective orders were
       filed.
¶ 19       Then, the court asked the Public Guardian whether its motion for a supplemental petition
       for adjudication of wardship made this case different. The Public Guardian insisted he “should
       have unlimited access to all of the evidence that would support [his] motion,” and that without
       unlimited access, preparation of the case would be unduly burdened. The court responded, “Of
       course, if you sign the order, you would have access to the DVD prior to trial.” To this, the
       Public Guardian replied:
                “Right. Our office’s position is that we will not sign the acknowledgment. Prior to trial,
                I understand that. But I also believe that this could be relevant to anything posttrial. It
                could be relevant to my client’s treatment. As you’re well aware in cases, different
                service providers are in and out of our client’s cases. So different service providers
                might want access to that DVD. I think it’s only prudent for the attorney for the child in
                question to have a copy of the DVD.”

                                                    -4-
¶ 20       On behalf of Daveisha’s mother, the assistant public defender told the court he did not have
       a position, but was prepared to sign a receipt for the DVD.
¶ 21       In granting the protective order, the juvenile court noted that its decision followed rulings
       in previous cases, and commented:
               “I feel that it is in the best interest of the minor to enter the protective order for the
               protection of the minor and to guard against the DVD getting into the wrong hands. I
               don’t believe that any of the parties’ rights to prepare for trial or ability to prepare for
               trial are hampered by the entering of the protective order. The GAL, if they wish, could
               sign the acknowledgement and have access to the DVD to prepare for trial. The issues
               that have been stated as to future use of the DVD after trial, either by therapists or later
               on if the minor for some reason wanted to have access to the DVD, could be addressed,
               in that, in those situations the GAL or the minor could seek leave of Court to get access
               to the DVD. Additionally, in this situation, even if the GAL chose not to have–to sign
               the acknowledgement and get a copy of the DVD, they could even, prior to trial, go to
               the State’s Attorney’s Office and view the DVD as a less favored alternative.”
¶ 22       The assistant public defender signed the acknowledgement of receipt of the protective
       order; the Public Guardian refused. (The protective order is appended to the end of this
       opinion.)
¶ 23       The Public Guardian seeks to vacate the protective order or, alternatively, remand the case
       to the juvenile court with instructions to modify the order to allow full access for party agents
       and for the Public Guardian to retain a copy of Daveisha’s VSI.

¶ 24                                              ANALYSIS
¶ 25       Supreme Court Rule 307(a)(1) allows review of an order granting or denying injunctive
       relief; in this case, a protective order entered during the discovery phase of the proceedings. Ill.
       S. Ct. R. 307(a)(1) (eff. Feb. 26, 2010).
¶ 26       The Public Guardian argues that the acknowledgment is not in Daveisha’s present or future
       best interest because (i) the supplemental petition’s claims of sexual abuse gives him the right
       to receive a copy of Daveisha’s recorded VSI without strings attached; and (ii) review of the
       recorded VSI at the State’s Attorney’s office with Daveisha and professional staff of his office
       would undermine confidentiality by infringing on his ethical duties to Daveisha and
       improperly disclosing attorney work product.
¶ 27       Trial courts have wide discretion in matters of discovery, including the entry of protective
       orders. Payne v. Hall, 2013 IL App (1st) 113519, ¶ 11. As the gatekeeper of discovery, the trial
       court must fairly weigh the competing needs and interests of the parties affected by the
       discovery. Avery v. Sabbia, 301 Ill. App. 3d 839, 845 (1998) (citing Seattle Times Co. v.
       Rhinehart, 467 U.S. 20, 36 (1984)). To accomplish the purpose of discovery, the rules should
       be applied with flexibility. Avery, 301 Ill. App. 3d at 845 (citing May Centers, Inc. v. S.G.
       Adams Printing & Stationery Co., 153 Ill. App. 3d 1018, 1021 (1987), citing Sarver v. Barrett
       Ace Hardware, Inc., 63 Ill. 2d 454, 461-62 (1976)).
¶ 28       Under Illinois Supreme Court Rule 201(c), a court may enter a protective order, either at
       the request of a party or on its own motion, “as justice requires.” Ill. S. Ct. R. 201(c) (eff.
       Jan. 1, 2013). Whether justice requires a protective order, and the parameters of that order,
       falls within the discretion of the trial court. Payne, 2013 IL App (1st) 113519, ¶ 12 (citing
       Willeford v. Toys “R” Us-Delaware, Inc., 385 Ill. App. 3d 265, 273 (2008)). We review the

                                                    -5-
       entry of the protective order under an abuse of discretion standard, and unless convinced that
       the judge’s entry of this order amounted to an abuse of discretion, we are without authority to
       reverse. Avery, 301 Ill. App. 3d at 844.
¶ 29       The Public Guardian, relying on Skolnick v. Altheimer & Gray, 191 Ill. 2d 214, 226 (2000),
       argues that the juvenile court’s refusal to modify the protective order constitutes an abuse of
       discretion because the court’s requirement that he sign an acknowledgement with which he
       does not agree prevents him from fulfilling his ethical duties to his client. Further, as worded,
       unless he signs the acknowledgement, the protective order intrudes on his confidential review
       of the VSI with Daveisha or a “necessary professional, in preparation for trial and possible
       testimony, or for any other legitimate purpose.”
¶ 30       In Skolnick, a protective order covering information received during discovery prevented
       an attorney from fulfilling her duty to report attorney misconduct. The circuit court denied the
       attorney’s request to modify the protective order so she could disclose the misconduct to the
       Attorney Registration and Disciplinary Commission (ARDC). Skolnick, 191 Ill. 2d at 218-19,
       224. The Illinois Supreme Court held the trial court abused its discretion, noting that “[i]n the
       absence of any stated justification for refusing to modify the protective order, the interests of
       justice weigh decidedly in favor of allowing [the attorney] to fulfill her ethical duty to disclose
       the alleged attorney misconduct.” Skolnick, 191 Ill. 2d at 226.
¶ 31       Skolnick is readily distinguishable. In Skolnick, the attorney could only fulfill her duty in
       one way–by reporting the misconduct to the ARDC. In contrast, under the protective order, the
       Public Guardian had several options that would allow him to fulfill his ethical obligations to
       Daveisha. As the juvenile court noted, even if the Public Guardian chose not to sign the
       acknowledgment and get his own copy of the recorded VSI, “they could even, prior to trial, go
       to the State’s Attorney’s Office and view the DVD as a less favored alternative.” We agree.
¶ 32       Further, the Public Guardian contends his status as the petitioner grants him the right to
       receive a copy of Daveisha’s recorded VSI, which is undermined by the protective order’s
       acknowledgement requirement and contrary to the discovery rules, relying on Illinois Supreme
       Court Rule 201(b)(1) (eff. Jan. 1, 2013) (provides for full disclosure of any relevant matter)
       together with Illinois Supreme Court Rule 907(b) (eff. July 1, 2006) (provides a child’s
       attorney and guardian ad litem shall have access to all relevant documents).
¶ 33       The State responds that choosing not to sign the acknowledgement is not the same as being
       denied full access to Daveisha’s VSI–the acknowledgement provides full access by giving the
       Public Guardian an actual copy of the VSI.
¶ 34       The trial court held the Public Guardian’s status as a petitioner granted no additional rights
       or responsibilities and is irrelevant to his having a physical copy of the VSI. We agree. Nothing
       in the protective order prevents the Public Guardian from being afforded discovery consistent
       with the supreme court rules. By its nature, a protective order regarding discovery will in some
       way limit or restrict use. The Public Guardian can have full access to the VSI, just not full
       control. The question of control is squarely an issue for the court to decide whenever a party
       presents it with a motion for a protective order.

¶ 35                           Good Cause Underlying Protective Order
¶ 36       Next, the Public Guardian contends there was no good cause or valid reason for the
       protective order. The Public Guardian agrees that Daveisha’s recorded VSI contains sensitive
       material in that she discusses the specifics of the sexual abuse. Yet, the Public Guardian

                                                    -6-
       maintains that because a purpose of a protective order is to prevent abuse during discovery
       (Payne, 2013 IL App (1st) 113519, ¶ 15), and the State never made an offer of proof about
       what specific abuses it sought to protect, the Act and the Illinois Rules of Professional Conduct
       of 2010 provide sufficient protection for the recorded VSI. There was no suggestion that any
       party intended to abuse the discovery process here. Accordingly, this argument provides no
       basis for reversal.

¶ 37                            Juvenile Court Act as Sufficient Protection
¶ 38       The Public Guardian maintains that the Juvenile Court Act carries sufficient protections for
       the VSI and, therefore, the protective order was unnecessary and unduly burdensome. The
       Public Guardian directs our attention to three sections of the Act, sections 1-5(6), 1-7 and 1-8.
       705 ILCS 405/1-5(6), 1-7, 1-8 (West 2012).
¶ 39       Section 1-5(6) directs that juvenile court proceedings are “closed to the general public.”
       705 ILCS 405/1-5(6) (West 2012). This section, however, does not offer protection for
       Daveisha’s VSI outside the context of the juvenile court hearing.
¶ 40       The Public Guardian also cites section 1-7 of the Act, which provides for the
       confidentiality of law enforcement records, those maintained by “law enforcement agencies”
       that relate to a minor who has been arrested or taken into custody. 705 ILCS 405/1-7 (West
       2012). As the State points out, only “law enforcement records” are protected under section 1-7
       and, therefore, because the VSI is not a law enforcement record, the section does not apply.
¶ 41       Section 1-8 addresses the inspection and copying of “juvenile court records.” 705 ILCS
       405/1-8 (West 2012). The Public Guardian contends that because the inspection and copying
       of the records is narrowly restricted and not available to the general public, the VSI is
       sufficiently protected. The State points out, however, that “juvenile court records” include only
       what has actually been entered into the court record, not discovery documents, and, therefore,
       the VSI would not be protected under section 1-8. See Skolnick, 191 Ill. 2d at 236 (“discovery
       is distinct from documents that are filed with the court”).
¶ 42       As the State argued in its motion for the protective order, “the [Act] does not provide
       protection or govern the confidentiality of what is contained in an attorney’s personal file.”
       Moreover, “the Act fails to prescribe a sanction for a violation of its confidentiality
       provisions.” Camco, Inc. v. Lowery, 362 Ill. App. 3d 421, 431 (2005). The protective order
       provides that any violation “may result in sanctions by [the juvenile court], including
       contempt, and may be punishable by state or federal law,” a safeguard lacking in the Act.
¶ 43       We are unpersuaded the trial court abused its discretion by finding the provisions of the Act
       insufficient and that a protective order was necessary to protect Daveisha’s best interests.

¶ 44              Illinois Rules of Professional Conduct of 2010 as Sufficient Protection
¶ 45       The Public Guardian also argues the Illinois Rules of Professional Conduct provide
       sufficient protection for the VSI. He cites Rule 1.6(a), which directs that a lawyer shall not
       reveal information relating to the representation of a client, and paragraph 16 in the comments,
       which provides that a lawyer “must act competently to safeguard information relating to the
       representation of a client against inadvertent or unauthorized disclosure by the lawyer or other
       person who are participating in the representation of the client or who are subject to the
       lawyer’s supervision.” Ill. R. Prof. Conduct (2010) R. 1.6(a), Committee Comments, ¶ 16
       (eff. Jan. 1, 2010). The Public Guardian also cites Rule 1.9 and argues that even after juvenile

                                                   -7-
       court proceedings close, the attorney must keep information relating to the representation
       confidential. Ill. R. Prof. Conduct (2010) R. 19 (eff. Jan. 1, 2010).
¶ 46       The State contends the Illinois Rules of Professional Conduct do not go far enough to
       restrict access to the VSI because only lawyers are bound by the rules. The State argues that
       because of the sensitive nature of the recorded VSI and the ease with which it can be copied
       and distributed, the juvenile court properly exercised its discretion to determine that the Rules
       of Professional Conduct provided inadequate protection.
¶ 47       The Public Guardian contends that there is no evidence in the record that the attorneys
       representing the parties cannot adequately protect the sensitive nature of the VSI. Yet, in
       response to the State’s detailing of the strict procedures followed by the State’s Attorney’s
       office in securing the VSI from the CCAC before the juvenile court, the Public Guardian
       offered no information about any precautions its office would take to protect the VSI. Counsel
       for Daveisha’s mother presented no argument and agreed to sign the acknowledgement to
       receive the VSI.
¶ 48       The State contends the protective order is consistent with the Act’s directive that courts
       apply the Act “in a spirit of humane concern, not only for the rights of the parties, but also for
       the fears and the limits of understanding of all who appear before the court.” 705 ILCS
       405/1-2(2) (West 2012). The State maintains that by entering the protective order, the juvenile
       court used its discretion to act in Daveisha’s best interest by protecting against invasion of her
       privacy and recognized the necessity for greater protection of the VSI.
¶ 49       Acknowledging there is no case law directly on point in Illinois, the State looks to other
       courts in which similar issues have been considered. The State cites New Jersey v. Scoles, 69
       A.3d 559, 563-64 (N.J. 2013), in which the Supreme Court of New Jersey addressed how to
       balance the defense’s need for meaningful access to the evidence in a child pornography
       prosecution, specifically, computer images of the alleged child pornography, against society’s
       interest in protecting child pornography victims from the risk of unnecessary harm. The Scoles
       court made plain it was not questioning the professionalism of the criminal defense bar, but it
       needed to assess whether defense counsel had “the practical capacity to comply with technical
       restrictions that the court should impose to maintain the security of the copies of computer
       images provided to the defense team.” Scoles, 69 A.3d at 572. In suggesting a framework for
       future courts in looking at this issue and crafting a protective order, the Scoles court held that
       defense counsel must show their willingness and ability to comply with the terms of a
       court-issued protective order designed to secure the computer images from intentional or
       unintentional distribution beyond those individuals authorized by the court to use the material.
       Scoles, 69 A.3d at 573.
¶ 50       The State maintains the juvenile court properly exercised its discretion by entering the
       protective order to ensure heightened protection for Daveisha’s VSI, finding the protections
       afforded by the Act and the Illinois Rules of Professional Conduct were not enough. As Scoles
       suggests, the State urges us to hold that in a case where sensitive material is the subject of a
       discovery dispute, the court need not have evidence that an attorney intends to misuse the
       evidence in violation of ethical rules before it can properly enter a protective order.
¶ 51       We agree. In doing so, we recognize that Scoles is not binding and is factually
       distinguishable as a criminal case, which addresses concerns not relevant to juvenile court
       proceedings in Illinois. Nevertheless, we find instructive for our purposes the court’s
       discussion about “the general right to discovery as it intersects with the flexibility afforded to
       the trial court, on a showing of good cause, to guard against unnecessary harm brought about
                                                    -8-
       through a defendant’s access to discovery.” Scoles, 69 A.3d at 571. While stressing the
       importance of the exchange of pretrial discovery, the Scoles court cautioned that the
       revictimization of child victims is a real concern that must be prevented. Scoles, 69 A.3d at
       572. The court emphasized careful consideration of defense counsel’s ability to secure
       sensitive material from intentional or unintentional dissemination by unauthorized individuals.
       Scoles, 69 A.3d at 572. Although in a completely different context from criminal child
       pornography, we agree with the State that the juvenile court followed a similar approach to the
       Scoles court–by considering limited safeguards to preclude possible revictimization while still
       preserving counsel’s right to discovery.
¶ 52       Illinois Supreme Court Rule 201 (eff. Jan. 1, 2013) grants the trial court broad discretion to
       “make a protective order as justice requires.” The protective order here directly relates to Rule
       201’s goal of “regulating discovery to prevent unreasonable annoyance, expense,
       embarrassment, disadvantage, or oppression.” Ill. S. Ct. R. 201(c)(1) (eff. Jan. 1, 2013).
       Additionally, the juvenile court may properly enter an order of protection necessary to protect
       the “health, safety and best interests of the minor” under section 2-25 of the Act. 705 ILCS
       405/2-25 (West 2012).
¶ 53       We find no abuse of discretion in the juvenile court’s conclusion that a protective order was
       appropriate based on the facts. As the juvenile court stated, the protective order does not
       impermissibly impede the parties’ ability to prepare for trial. The court properly found that
       “justice” required the entry of the protective order, despite the slight inconvenience to the
       parties, to protect Daveisha’s best interest.

¶ 54                                Modification of the Protective Order
¶ 55       The Public Guardian argues the protective order lacks specificity and clarity. Pointing out
       that juvenile court proceedings are civil in nature (705 ILCS 405/2-18(1) (West 2012)), the
       Public Guardian directs our attention to the language in the order stating that the VSI may be
       used in “the defense” of this case. The Public Guardian argues the protective order as written is
       not tailored to a civil proceeding, but “appears to be based on a form used in a criminal
       proceeding.”
¶ 56       The Public Guardian also takes issue with the order not referring to the date of Daveisha’s
       VSI and its failure to identify whether Daveisha’s VSI was recorded on tape, disc, or DVD and
       whether the recording was audio or visual. The Public Guardian likens the protective order to a
       “blanket order” and argues that as such, it is inherently subject to challenge.
¶ 57       We agree with the State that the alleged defects in the protective order are of no
       consequence and offer no reason to vacate, let alone modify, the protective order.
¶ 58       The Public Guardian argues that even if the protective order was properly entered, it should
       be modified to allow “full access for party agents” and to allow the Public Guardian to retain
       copies of the VSI. The Public Guardian contends that as written, the protective order prohibits
       its employees, such as investigators, child interviewers, paralegals, social workers,
       psychologists, expert witnesses, consulting experts and other attorney/party agents from
       disclosing, displaying, copying or distributing the VSI. The Public Guardian argues that
       precluding attorney and party agents from having the same full right of access to the recorded
       VSI as the assigned attorney and guardian ad litem is “unreasonable, unnecessary, and
       contradicts the language of Rule 201(c)(1).”


                                                   -9-
¶ 59       As a reviewing court, we will alter the terms of a protective order only if no reasonable
       person could adopt the view taken by the circuit court. Skolnick, 191 Ill. 2d at 224 (citing
       Cleveringa v. J.I. Case Co., 230 Ill. App. 3d 831, 848 (1992)).
¶ 60       The Public Guardian asks us to remand with instructions that the juvenile court modify the
       order to include language similar to that found in Bush v. Catholic Diocese of Peoria, 351 Ill.
       App. 588, 593 (2004). He suggests:
               “No person, other than an attorney or agents of an attorney representing a party to this
               proceeding, and the keeper of the record, shall review the digital audio and visual
               record of this forensic interview, or any portion thereof.”
       The Public Guardian asserts that by including language of this sort, the protective order would
       not be so overbroad and would allow the parties full pretrial investigation and discovery. The
       Public Guardian contends that without the proposed language, the protective order requires
       him to obtain prior court approval before accessing or disclosing the VSI to a consulting
       expert, which would apprise his opponent of the Public Guardian’s trial strategy and encroach
       on attorney work product.
¶ 61       The State disagrees with the Public Guardian’s assertion that party agents are denied full
       access to Daveisha’s VSI under the protective order. The State points to the language of the
       protective order covering the ability of an assistant public guardian who receives a copy of the
       VSI to share it with other public guardian employees, as well as expert witnesses helping to
       prepare the case for trial:
               “The [recorded VSI] shall not be exhibited, shown, disclosed or displayed to any
               person or used in any fashion by any party to this action except in a judicial proceeding
               or as may be directly necessary in the preparation of the defense of this action.”
               (Emphasis added.)
       The State maintains that leave of court is required only if the attorney seeks to make a new
       copy to give to the expert, but the attorney’s copy may be shared with an expert without prior
       court permission. The State replies to the Public Guardian’s argument that he would be tipping
       his hand if he requested an additional copy of the VSI for an expert, by suggesting the Public
       Guardian loan his copy to the expert or file his request for an additional copy under seal and
       seek an ex parte determination that such copying is allowed. We agree with the State’s reading
       of the order.
¶ 62       The Public Guardian also argues the protective order should be modified to allow the
       Public Guardian to permanently retain a copy of Daveisha’s VSI. As written, the protective
       order requires the Public Guardian to return the recorded VSI within 10 days of his withdrawal
       from the case and within 30 days from the completion of all appeals or within 30 days of the
       dispositional order if no appeal is filed.
¶ 63       The Public Guardian argues it has record retention policies and practices sufficient to
       protect the minors it serves. The Public Guardian contends that it should be allowed to
       maintain a copy of Daveisha’s VSI in its files because the information could assist the Public
       Guardian in the future in advocating for services for Daveisha or other members of her family.
¶ 64       The Public Guardian expresses concern that because there is no provision in the protective
       order requiring the State to retain Daveisha’s recorded VSI after the disposition hearing, there
       is no guarantee it will do so. Correctly, in granting the protection order, the juvenile court
       rejected this argument. The court ruled that the protective order was in the best interests of
       Daveisha and “the GAL or the minor could seek leave of Court to get access to the DVD” if the

                                                  - 10 -
       need arose in the future. Moreover, any concern regarding permanent retention can be clarified
       by motion.
¶ 65       In sum, the trial court did not abuse its discretion by finding that the protective order’s
       limits on copying and retention of the VSI were necessary to protect Daveisha’s best interests.
       We find the limits reasonable.

¶ 66                                         CONCLUSION
¶ 67        The Public Guardian has failed to demonstrate that an abuse of discretion occurred in
       granting the protective order. Under its terms, the protective order allows all parties’ counsel to
       receive a copy of the minor’s recorded interview, which includes statements of sexual abuse,
       but bars counsel from copying the recording without leave of court and requires the return of
       any copies, after adjudication, disposition, or any appeal. In entering the protective order, the
       trial court recognized that the sensitive nature of the minor’s recorded interview required
       heightened safeguards while also providing all parties with full access to the VSI to prepare
       their case.

¶ 68      Affirmed.

¶ 69                                Attachment: The Protective Order
                  “1. The [recorded VSI] shall not be exhibited, shown, disclosed, or displayed to any
              person or used in any fashion by any party except in a judicial proceeding or as may be
              directly necessary in the preparation of the defense of this action. Except that in the
              course of providing therapeutic services to the minor, the minor’s therapist and DCFS
              Clinician shall be permitted to view DCFS legal attorney’s copy of said [VSI], either
              alone or in the presence of the minor. When said [VSI] is being viewed for these
              purposes, it may be viewed outside the presence and without the direct supervision of
              the DCFS legal attorney, guardian at litem, and attorney for the minor. Attorney for
              DCFS shall instruct the minor’s therapist and DCFS Clinician that no copies may be
              made and that the video is not to be shared with anyone outside of the therapeutic
              setting.
                  2. No copies of the [VSI] shall be made by counsel for any party except as may be
              directly necessary in the preparation of the defense of this case. Counsel for all parties
              shall obtain leave of court prior to making any copies of the [VSI]. At the conclusion of
              the case, counsel for all parties shall account for any copies.
                  3. The DVD copy or copies of the [VSI] shall be returned to the Cook County
              State’s Attorney’s Office within 10 days of any attorney’s withdrawal from the case.
              All copies of said [VSI] shall be returned to the Cook County State’s Attorney’s Office
              within 30 days of the completion of all appeals or within 30 days of the dispositional
              hearing order if no appeal is filed.
                  4. The parties may personally review the discovered materials only in the direct
              presence and under the direct supervision of counsel.
                  5. Under no circumstances shall any party personally be given any of the materials
              or copies of the materials to retain in his or her possession including cases involving
              pro se litigants.

                                                   - 11 -
   6. This protective order shall be applicable to any party, any attorney for any party,
any translator for any party, any investigator, expert witness, agent or representative or
any party.
   7. A copy of this protective order shall accompany any copy made of the discovered
materials and the recipient shall sign an acknowledgement that such person has read the
order and agreess to be bound thereby. (See exhibit “A”) This signed form shall be filed
with the court by all counsel.
   8. Any violation of this order may result in sanctions by this court, including
contempt, and may be punishable by state or federal law.”




                                    - 12 -